Opinion of the Court by
Chief Justice’’ HAbSon—
Affirming.
*768'' Benjamin-Hey had a string of horses-Frank-Emerson was the manager-for the horses iff the yeár 190% affd brought this suit, against Hey .to recover'his salary'for the :tiihe h'é; served Héy, átíd for money he had paid’out for him; the whole amotntiiig to $699.88; Hey filed aff answer- in which'he alleged that Ernerson had not- cared for his horses an the proper manner, and that by big negligence he had caused the death of High Grade, one of the horse's, which was worth $1;500, for which he prayed judgment against him. The case coming bn for trial befbrb a jury, there was a verdict for -the plaintiff for ihe amount sued for. The court entered judgment on the Verdict, and Hey appeals.
The chief question made on the appeal is that the verdict is palpably against the evidence, the result of passion and prejudice on the part of the jury. The evidence shows that the horse, High Grade, died while in Emerson’s care; that he had some kidney trouble and that his lower bowels were in a very bad condition. An expert testified in substance that the lower bowels of the horsé indicated that they had been scalded. Hey introduced three laborers who accompanied Emerson on the trip with the horses, and they testified that Emerson gave the horse an enema when he was taken sick, not long before the veterinary found his bowels in the condition referred to. On the other hand, Emerson testified that he did not give the horse 'the "enema and was not present when it was given; that when the horse was taken sick, he went for a veterinary, and the enema was administered while he was gone. There was also testimony before the jury to the effect that if water hot enough to •scald a horse’s -bowels, was administered in an enema, the horse would scrinare and kick; and there was-.testiononv by .an expert-to-the.-effect that the, horse died'.'pf a blood trouble. The witnesses for the plaintiff who testified to the enema being administered to the hoi’se'did not testify to any conduct by the horse at "'the time that would indicate mistreatment; and one of them bn cross-examination is uncertain as to Emerson’s being there. The jury who sees and hears the witnesses is the judge of their credibility, and we cannot say that the verdict is palpably against the evidence or should be disturbed here, because the jury believed one witness rather than iwo others.
*769' The defendant moved the court to make an order requiring the personal attendance of A. F. Nelson, of Lebanon, Indiana, as a witness on his behalf. The- court overruled the motion, and of this he complains. The witness was not within the jurisdiction of the court. If the court had ordered his personal attendance he could not have enforced the order. Section 556, of the Code, provides :
“Upon the affidavit of a party, and the written statement of his attorney, that the testimony of a witness is important, and that the just and proper effect of his testimony can not in a reasonable degree be obtained without an oral examination in court, the court may, at its discretion, order the personal attendance of the witness to be coerced, although such witness may otherwise be exempt from personal attendance by the provisions of this Code.”
This section applies to witnesses within the jurisdiction of the.court; it has no application to witnesses without the jurisdiction of the court, whom the court is without power to compel to attend the trial. The circuit court, therefore, properly overruled the motion.
Judgment affirmed.